                                                             Case 2:18-cv-02307-JCM-VCF Document 29 Filed 03/04/19 Page 1 of 4


                                                        1
                                                            Sean K. Claggett, Esq.
                                                        2   Nevada Bar No. 008407
                                                            Jennifer Morales, Esq.
                                                        3
                                                            Nevada Bar No. 008829
                                                        4   Shannon L. Wise, Esq.
                                                            Nevada Bar No. 014509
                                                        5   CLAGGETT & SYKES LAW FIRM
                                                            4101 Meadows Lane, Suite 100
                                                        6   Las Vegas, Nevada 89107
                                                            (702) 655-2346 – Telephone
                                                        7
                                                            (702) 655-3763 – Facsimile
                                                        8   sclaggett@claggettlaw.com
                                                            jmorales@claggettlaw.com
                                                        9   swise@claggettlaw.com
                                                            Attorneys for Plaintiff, Thomas Riles
                                                       10
                                                                                           UNITED STATES DISTRCT COURT
CLAGGETT & SYKES LAW FIRM




                                                       11
                                                                                                    DISTRICT OF NEVADA
                     702-655-2346 • Fax 702-655-3763




                                                       12
                      4101 Meadows Lane, Suite 100
                         Las Vegas, Nevada 89107




                                                            THOMAS RILES, an Individual,
                                                       13

                                                       14                         Plaintiff,                   CASE NO.: 2-18-cv-02307-JCM-VCF
                                                            v.
                                                       15
                                                            TREASURE ISLAND, LLC d/b/a TREASURE                STIPULATION AND ORDER TO
                                                       16   ISLAND, a Nevada Limited Liability Company;        DISMISS BOTTLING GROUP, LLC
                                                            BOTTLING GROUP, LLC d/b/a PEPSI                    D/B/A PEPSI BEVERAGES COMPANY
                                                       17   BEVERAGES COMPANY, a Delaware Limited              WITHOUT PREJUDICE
                                                       18   Liability Company; DOE PEPSI EMPLOYEE I,
                                                            and Individual; DOES I-X; and ROE BUSINESS
                                                       19   ENTITIES XI-XX, inclusive.

                                                       20                         Defendants.
                                                       21   _______________________________________
                                                       22   TREASURE ISLAND, LLC d/b/a
                                                            TREASURE ISLAND, a Nevada Limited
                                                       23   Liability Company,

                                                       24                         Cross-Claimant,
                                                       25
                                                            vs.
                                                       26
                                                            BOTTLING GROUP, LLC d/b/a PEPSI
                                                       27   BEVERAGES COMPANY, a Delaware Limited
                                                            Liability Company; DOES I-X, inclusive; and
                                                       28   ROE BUSINESS ENTITIES I-X, inclusive,

                                                                                                         Page 1 of 4
                                                             Case 2:18-cv-02307-JCM-VCF Document 29 Filed 03/04/19 Page 2 of 4


                                                        1
                                                                               Cross-Defendants.
                                                        2   _______________________________________
                                                        3   TREASURE ISLAND, LLC d/b/a
                                                            TREASURE ISLAND, a Nevada Limited
                                                        4   Liability Company,

                                                        5                        Third-Party Plaintiff,
                                                        6   vs.
                                                        7
                                                            NEW BERN TRANSPORT CORPORATION,
                                                        8   A Delaware Corporation; DOES I-X, inclusive;
                                                            and ROE BUSINESS ENTITIES I-X, inclusive.
                                                        9
                                                                              Third-Party Defendants.
                                                       10   _______________________________________
CLAGGETT & SYKES LAW FIRM




                                                       11          Plaintiff, THOMAS RILES, by and through his counsel of record, CLAGGETT & SYKES
                     702-655-2346 • Fax 702-655-3763




                                                       12
                      4101 Meadows Lane, Suite 100




                                                            LAW FIRM; and Defendant, TREASURE ISLAND, LLC d/b/a TREASURE ISLAND, by and
                         Las Vegas, Nevada 89107




                                                       13   through its counsel of record KRAVITZ, SCHNITZER, & JOHNSON, CHTD.; Defendant
                                                       14   BOTTLING GROUP, LLC d/b/a PEPSI BEVERAGES COMPANY, by and through its counsel of
                                                       15   record HARPER SELIM, and Defendant NEW BERN TRANSPORT CORPORATION, by and
                                                       16   through its counsel of record HARPER SELIM, hereby stipulate as follows:
                                                       17          The parties stipulate to dismiss Defendant BOTTLING GROUP, LLC d/b/a PEPSI
                                                       18   BEVERAGES COMPANY without prejudice, all sides to bear their own fees and costs.
                                                       19   ///
                                                       20   ///
                                                       21   ///
                                                       22   ///
                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28

                                                                                                          Page 2 of 4
                                                             Case 2:18-cv-02307-JCM-VCF Document 29 Filed 03/04/19 Page 3 of 4


                                                        1
                                                                                                            CASE NAME: Riles v. Treasure Island, LLC, et al
                                                        2                                                      CASE NUMBER: 2-18-cv-02307-JCM-VCF
                                                        3   IT IS SO STIPULATED.

                                                        4
                                                            DATED this 4th day of March, 2019.               DATED this 4th day of March, 2019.
                                                        5   CLAGGETT & SYKES LAW FIRM                        HARPER SELIM
                                                        6
                                                             /s/ Sean K. Claggett                             /s/ James E. Harper
                                                        7   ________________________________                 ________________________________
                                                            Sean K. Claggett, Esq.                           James E. Harper, Esq.
                                                        8   Nevada Bar No. 008407                            Nevada Bar No. 9822
                                                            Jennifer Morales, Esq.                           1707 Village Center Circle, Suite 140
                                                        9   Nevada Bar No. 008829                            Las Vegas, Nevada 89134
                                                       10   Shannon L. Wise, Esq.                            Attorneys for Defendant Bottling Group, LLC
                                                            Nevada Bar No. 014509                            d/b/a Pepsi Beverages Company and New Bern
CLAGGETT & SYKES LAW FIRM




                                                       11   4101 Meadows Lane, Suite 100                     Transport Corporation
                                                            Las Vegas, Nevada 89107
                     702-655-2346 • Fax 702-655-3763




                                                       12
                      4101 Meadows Lane, Suite 100




                                                            Attorneys for Plaintiff, Thomas Riles
                         Las Vegas, Nevada 89107




                                                       13
                                                            DATED this 4th day of March, 2019.
                                                       14   KRAVITZ, SCHNITZER & JOHNSON, CHTD.

                                                       15   /s/ Adam J. Wax
                                                            ________________________________
                                                       16   Martin J. Kravitz, Esq.
                                                            Nevada Bar No. 83
                                                       17
                                                            Adam J. Wax, Esq.
                                                       18   Nevada Bar No. 12126
                                                            8985 . Eastern Avenue, Suite 200
                                                       19   Las Vegas, Nevada 89123
                                                            Attorneys for Defendant, Treasure Island, LLC
                                                       20   d/b/a Treasure Island
                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28

                                                                                                      Page 3 of 4
                                                             Case 2:18-cv-02307-JCM-VCF Document 29 Filed 03/04/19 Page 4 of 4


                                                        1
                                                                                                               CASE NAME: Riles v. Treasure Island, LLC, et al
                                                        2                                                         CASE NUMBER: 2-18-cv-02307-JCM-VCF
                                                        3                                                  ORDER

                                                        4            Based upon the above stipulation of the parties, and good cause appearing:

                                                        5            IT IS HEREBY ORDERED that Defendant BOTTLING GROUP, LLC d/b/a PEPSI

                                                        6   BEVERAGES COMPANY be dismissed without prejudice, all sides to bear their own fees and

                                                        7   costs.

                                                        8            DATED this
                                                                           March____
                                                                                   7,day of March, 2019.
                                                                                      2019.

                                                        9

                                                       10                                                ______________________________________
                                                                                                         DISTRICT
                                                                                                         UNITED   COURTDISTRICT
                                                                                                                 STATES   JUDGE JUDGE
CLAGGETT & SYKES LAW FIRM




                                                       11
                                                            Submitted by:
                     702-655-2346 • Fax 702-655-3763




                                                       12   CLAGGETT & SYKES LAW FIRM
                      4101 Meadows Lane, Suite 100
                         Las Vegas, Nevada 89107




                                                       13   /s/ Sean K. Claggett
                                                       14   _________________________________
                                                            Sean K. Claggett, Esq.
                                                       15   Nevada Bar No. 008407
                                                            Jennifer Morales, Esq.
                                                       16   Nevada Bar No. 008829
                                                            Shannon L. Wise, Esq.
                                                       17   Nevada Bar No. 014509
                                                       18   CLAGGETT & SYKES LAW FIRM
                                                            4101 Meadows Lane, Suite 100
                                                       19   Las Vegas, Nevada 89107
                                                            Attorneys for Plaintiff, Thomas Riles
                                                       20

                                                       21

                                                       22

                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                       28

                                                                                                          Page 4 of 4
